DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Election/Restrictions
Claims 1-20 allowable. The restriction requirement between Group I (claims 1-15) and Group II (claims 1-10 and 16-20), as set forth in the Office action mailed on 3/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/26/2021 is withdrawn.  Claims 11-15, directed to Group I, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 7/13/2021.
The application has been amended as follows:  
 	In the claims:
In claim 9 line 1, “The bypass knob of claim 1, further comprising” has been changed to  --The bypass knob of claim 6, further comprising--.
In claim 12 line 2, “bypass outlet, and a fluid passage” has been changed to --bypass outlet, a fluid passage--.
In claim 17 line 2, “a bypass outlet, and a fluid passage” has been changed to --bypass outlet, a fluid passage--.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the specific structural and functional limitations of the bypass knob of claim 1, the SCBA of claim 11, and the pressure regulator of claim 16, such that, as recited in claims 1, 11, and 16, the bypass knob comprises at least one deflectable beam on the second engagement surface of the second member, the at least one deflectable beam having a first end connected to the second member 
The closest prior art of record are: Aslanian (US 5,005,604), Baranowski (US 3,699,998), and Prete (US 8,025,053).
While the above-mentioned references are related to the claimed invention, they do not disclose, either alone or in combination, the limitations of the bypass knob of claim 1, the SCBA of claim 11, and the pressure regulator of claim 16. Specifically, the prior art of record does not disclose the bypass knob comprises at least one deflectable beam on the second engagement surface of the second member, the at least one deflectable beam having a first end connected to the second member and a second, free end opposite the first end, wherein the second end has a latch protruding from the second engagement surface such that the latch is receivable within the at least one slot, wherein the first member and the second member are configured for rotating about a longitudinal axis, wherein, when the first member is rotated in a first direction about the longitudinal axis via a first rotational torque, the latch of the at least one deflectable beam is engaged with the at least one slot to rotate the second member with the first member, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785